           Case 2:20-cr-00035-TOR       ECF No. 41   filed 04/24/20    PageID.82 Page 1 of 2




 1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
 2                                                              EASTERN DISTRICT OF WASHINGTON


 3                                                               Apr 24, 2020
 4                                                                    SEAN F. MCAVOY, CLERK



 5
 6
                            UNITED STATES DISTRICT COURT
 7
                          EASTERN DISTRICT OF WASHINGTON
 8
 9
      UNITED STATES OF AMERICA,                          No. 2:20-CR-00035-TOR-1
10
11                         Plaintiff,                    ORDER GRANTING
                                                         DEFENDANT’S MOTION TO
12                         v.                            MODIFY RELEASE CONDITIONS
13
      KARALYN SOLIS,                                     MOTION GRANTED
14
                                                           (ECF No. 39)
15                         Defendant.
16
              Before the Court is Defendant’s Unopposed Motion to Modify Release
17
     Conditions, ECF No. 39. Defendant recites in her motion that neither the United
18
     States, nor U.S. Probation oppose this request.
19
              Specifically, Defendant has obtained housing in a clean and sober program
20
     run by Revive Center for Returning Citizens in Spokane, Washington.
21
              The Court having previously held a hearing on this motion and ordering
22
     pretrial release upon suitable housing being available, ECF No. 35, and now
23
     finding good cause, IT IS ORDERED Defendant’s Motion, ECF No. 39, is
24
     GRANTED. Defendant shall be released from the custody of the U.S. Marshal
25
     and reside in the location approved by U.S. Probation.
26
     ///
27
     ///
28



     ORDER - 1
       Case 2:20-cr-00035-TOR      ECF No. 41   filed 04/24/20   PageID.83 Page 2 of 2




 1         All other terms and conditions of pretrial release not inconsistent herewith
 2   shall remain in full force and effect.
 3         IT IS SO ORDERED.
 4         DATED April 24, 2020.
 5
 6                                _____________________________________
                                            JOHN T. RODGERS
 7                                 UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
